Exhibit 16.1 Deloitte & Touche LLP Suite 2800 50 South Sixth Street Minneapolis, MN 55402 USA Tel: +1 Fax: +1 www.deloitte.com July 19, 2012 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 Re: Investors Real Estate Trust Dear Sirs/Madams: We have read Item 4 of Investors Real Estate Trust's Form 8-K dated July 19, 2012: 1. We agree with the statements made in Item 4.01 (a). 2. We have no basis on which to agree or disagree with the statements made in Item 4.01 (b). Yours truly, /s/ Deloitte & Touche LLP
